DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. [US 20140334763 A1, hereafter Holzer] in view of Peng et al. [US 20120082410 A1, hereafter Peng].
As per Claim 1, Holzer teaches a radiation source (See fig. 1), comprising: 
a gas cell 31 having a window 32; 

Holzer further disclosed the pump laser source 10 creates a laser beam of pump laser pulses 1, which is steered through the first window 32 to the front facet 22 of the PCF 21 (Para 80 and 98).
Holzer does not explicitly teach a surface disposed around the end of the optical fiber, and extending past the end of the optical fiber in the axial direction towards the window so as to limit one or more selected from: the exchange of gas between the optical path and the remainder of the gas cell, ingress of plasma towards or into the optical fiber, and/or radical flux towards etch-susceptible surfaces. 
Peng teaches an exemplary hybrid waveguide device 220. Hybrid waveguide device 220 includes input portion 310, hybrid optical fiber 320, output portion 330 and gas(s) pressure mechanism 340. Input portion 310 may be used to couple hybrid waveguide device 220 to laser generation subassembly 210 (See fig. 3, Para 27).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claim 2, Holzer in view of Peng teaches the radiation source according to claim 1.
Holzer in view of Peng does not explicitly teach wherein the surface is provided by the inner surface of the gas cell. 

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claim 3, Holzer in view of Peng teaches the radiation source according to claim 1, wherein the surface is not provided by the inner surface of the gas cell, and the surface is provided by a shield (See Holzer figure 1 in view of Peng figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claim 4, Holzer in view of Peng teaches the radiation source according to claim 3.
Holzer further disclosed wherein the the shield abuts or is sealed to the window, or the gas cell surface containing the window (Para 112). 
As per Claim 5, Holzer in view of Peng teaches the radiation source according to claim 1.
Peng further disclosed wherein the surface extends along the optical fiber for a given length, and the surface is offset from the periphery of the optical fiber, forming a gap (See fig. 3). 

As per Claim 6, Holzer in view of Peng teaches the radiation source according to claim 1.
Holzer in view of Peng does not explicitly teach wherein the gap between the optical fiber and the surface has a minimum cross-sectional area normal to the axial direction between 100 .mu.m.sup.2 and 3 mm.sup.2. 
Holzer in figures 4B-6 and [0044] discloses the claimed invention except for the claimed size range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to come up with a claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
As per Claim 7, Holzer in view of Peng teaches the radiation source according to claim 1.
Peng further disclosed wherein the surface abuts or is sealed to the optical fiber (See fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claims 8 and 16-18, Holzer in view of Peng teaches the radiation source according to claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claims 9-11, Holzer in view of Peng teaches the radiation source according to claim 1.
Peng further disclosed wherein the surface defines a rotationally symmetric shape in the axial direction (See fig. 4B-6). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claim 12, Holzer in view of Peng teaches the radiation source according to claim 1.
Peng further disclosed wherein the surface defines a frustro-conical shape (See fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate end surface elements as claimed in order to effectively couple the hollow-core photonic crystal fibers (PCF) to a laser source.
As per Claim 13, Holzer in view of Peng teaches the radiation source according to claim 1.

As per Claim 14, Holzer in view of Peng teaches the radiation source according to claim 1.
Holzer further disclosed wherein the optical fiber is coupled to an optical source, the optical source comprising a pump laser (Para 1). 
As per Claim 15, Holzer in view of Peng teaches the radiation source according to claim 1.
Holzer further disclosed wherein the surface is provided by a part of an output element, and further comprising a self-alignment section and/or self-centering section of the output element (Para 78, wherein v-groves used to centering the PCF). 
As per Claims 19 and 20, Holzer in view of Peng teaches a metrology device comprising the radiation source of claim 1.
Holzer further disclosed wherein the radiation source is configured to generate radiation for projection onto a substrate (Para 1, wherein metrology, spectroscopy and material processing and scatterometer is commonly used in the art). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882